EXHIBIT 10.6


PROPERTY MANAGEMENT AGREEMENT
THIS PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is entered into as of July
21, 2017 (the “Effective Date”), by and between STAR III BELMAR, LLC, a Delaware
limited liability company (“Owner”), and STEADFAST MANAGEMENT COMPANY, INC., a
California corporation (“Manager”).
ARTICLE 1
DEFINITIONS
Section 1.1    Definitions. The following terms shall have the following
meanings when used in this Agreement:
“Agreement” has the meaning given in the introductory paragraph.
“Annual Business Plan” has the meaning given in Section 3.11(a).
“Capital Budget” has the meaning given in Section 3.11(a).
“Depository” means such bank or other financial institution approved by Owner in
writing.
“Effective Date” has the meaning given in the introductory paragraph.
“Fiscal Year” means the calendar year beginning January 1 and ending December 31
of such calendar year, or such other fiscal year as specified in writing by
Owner to Manager; provided that the first Fiscal Year of this Agreement shall be
the period beginning on the Effective Date and ending on December 31 of the
calendar year in which the Effective Date occurs; and provided further no change
in any Fiscal Year so specified by Owner after the Effective Date shall be
retro-active unless agreed to in writing by Manager.
“Governmental Requirements” has the meaning given in Section 3.14.
“Gross Collections” means all amounts actually collected as rents or other
charges for use and occupancy of apartment units, from users of garage spaces or
carports (if any), from users of storage spaces (if any), leases of other
non-dwelling facilities in the Property and concessionaires (if any) in respect
of the Property, including furniture rental, parking fees, forfeited security
deposits, application fees, late charges, income from coin-operated machines,
proceeds from rental interruption insurance, “door fees” or other amounts under
cable or utility contracts, and other miscellaneous income collected at the
Property; excluding, however, income derived from interest on investments or
otherwise, proceeds of claims on account of insurance policies (other than
rental interruptions insurance), discounts and dividends on insurance policies,
abatement or refunds of taxes, franchise fees, and awards arising out of eminent
domain proceedings.
“Major Capital Improvements” has the meaning given in Section 3.6.
“Management Fee” has the meaning given in Section 4.1.
“Manager” has the meaning given in the introductory paragraph.
“Operating Budget” has the meaning given in Section 3.11(a).
“Owner” has the meaning given in the introductory paragraph.



--------------------------------------------------------------------------------





“Owner’s Representative” has the meaning given in Section 2.2.
“Pass-Through Amounts” means fees and/or reimbursements for services provided by
Manager but not covered by the Management Fee, as described in Exhibit A
attached hereto and made a part hereof.
“Property” means the multifamily apartment project described on Exhibit B
attached hereto and made a part hereof.
“Security Deposit Account” has the meaning given in Section 5.1.
“State” means the state in which the Property is located.

ARTICLE 2
APPOINTMENT OF AGENCY AND RENTAL RESPONSIBILITY


Section 2.1    Appointment. Owner hereby appoints Manager and Manager hereby
accepts appointment as the sole and exclusive leasing agent and manager of the
Property on the terms and conditions set forth herein. Owner warrants and
represents to Manager that Owner owns fee simple title to the Property and has
all requisite authority to hereby appoint Manager and to enter into this
Agreement.
Section 2.2    Owner’s Representative. Owner shall from time to time designate
one or more persons to serve as Owner’s representative (“Owner’s
Representative”) in all dealings with Manager hereunder. Whenever the approval,
consent or other action of Owner is called for hereunder, such approval, consent
or action shall be binding on Owner if specified in writing and signed by
Owner’s Representative. The initial Owner’s Representative shall be David
Fisher, VP, Asset Management (“Asset Manager”). Any Owner’s Representative may
be changed at the discretion of Owner, at any time, and shall be effective upon
Manager’s receipt of written notice identifying the new Owner’s Representative.
Section 2.3    Leasing. Manager shall perform all promotional, leasing and
management activities required to lease apartment units in the Property.
Throughout the term of this Agreement, Manager shall use its diligent efforts to
lease apartment units in the Property. Manager shall advertise the Property,
including by preparing and securing advertising signs, space plans, circulars,
marketing brochures or other forms of advertising. Owner hereby authorizes
Manager pursuant to the terms of this Agreement to advertise the Property in
conjunction with institutional advertising campaigns and allocate costs on a pro
rata basis among the properties being advertised (to the extent authorized by
the Annual Business Plan). All inquiries for any leases or renewals or
agreements for the rental of the Property or portions thereof shall be referred
to Manager and all negotiations connected therewith shall be conducted solely by
or under the direction of Manager. Manager is hereby authorized to execute,
deliver and renew residential tenant leases in its capacity as manager pursuant
to this Agreement. Manager is authorized to utilize the services of apartment
locator services and the fees of such services shall be operating expenses of
the Property and, to the extent paid by Manager, reimbursable by Owner under
Section 3.1(a) below.


2

--------------------------------------------------------------------------------




Section 2.4    Manager’s Standard of Care. Manager shall perform its duties
under this Agreement in a manner consistent with professional property
management services. In no event shall the scope or quality of services provided
by Manager for the Property hereunder be less than those generally performed by
professional property managers of similar properties in the market area where
the Property is located. Manager shall make available to Owner the full benefit
of the judgment, experience, and advice of the members and employees of
Manager’s organization with respect to the policies to be pursued by Owner in
operating the Property, and will perform the services set forth herein and such
other services as may be reasonably requested by Owner in managing, operating,
maintaining and servicing the Property.
ARTICLE 3
SERVICES TO BE PERFORMED BY MANAGER


Section 3.1    Expense of Owner. All acts performed by Manager in the
performance of its obligations under this Agreement shall be performed as an
independent contractor of Owner, and all obligations or expenses incurred by
Manager shall be for the account of, on behalf of, and at the expense of Owner,
except as otherwise specifically provided in this Article 3; provided that Owner
shall be obligated to reimburse Manager only for the following:
(a)    Costs and Expenses. All costs and expenses incurred by Manager in
connection with the management and operation of the Property, including but not
limited to Pass-Through Amounts and all (i) compensation payable to employees at
the Property, including, but not limited to, salaries, bonuses, the cost of
benefits (including without limitation workers’ compensation, medical, dental,
vision, health, life, disability, professional liability or other insurance, if
any, 401(k) matching or other retirement benefits, if any, vacation, holidays,
leave or other paid time off) payable or attributable to the employees at the
Property and identified in the Operating Budget, all recruiting, retention and
termination costs, all taxes, fees and assessments payable in connection
therewith, and reasonable training for employees at the Property and travel and
expenses associated therewith, (ii) marketing and advertising costs,
(iii) collection and lease enforcement costs, (iv) maintenance and repair costs
incurred in accordance with Section 3.5 hereof, (v) equipment necessary to the
performance of the services provided under this Agreement (including without
limitation, computers and related software, phones, pages, and the like), (vi)
utilities and related services, (vii) on-site overhead costs, and (viii) other
costs reasonably incurred by Manager in the operation and management of the
Property; but excluding all of Manager’s general overhead costs, including
without limitation, all expenses incurred at Manager’s corporate headquarters
and other Manager office sites other than the property management office located
at the Property (i.e., office expenses, long distance phone calls, postage,
copying, supplies, electronic data processing and accounting expenses), and
general accounting and reporting expenses for services included among Manager’s
duties under the Agreement.


3

--------------------------------------------------------------------------------




(b)    Other. All sums otherwise due and payable by Owner as expenses of the
Property authorized to be incurred by Manager under the terms of this Agreement
and the Operating Budget, including the Management Fee and the Pass-Through
Amounts. Additionally, Manager may use employees normally assigned to other
properties or part-time employees to properly staff the Property during
increased or emergency work load periods, including the property manager,
business manager, assistant managers, leasing directors, or other administrative
personnel, maintenance employees or maintenance supervisors, in which event the
wages and related expenses of such personnel shall be reimbursed on a pro rata
basis for the time actually spent at the Property; it being understood and
agreed, however, that if employees normally assigned to the Property perform
services at other properties during periods of reduced work-loads, then Manager
shall similarly credit Owner for wages on a pro rata basis for time actually
spent at such other properties. Any costs related to staff in excess of 10% (on
an annualized basis taking into account timing of payment of various benefits
that may accrue) over the approved Operating Budget must be approved by Owner
prior to being incurred. A property manager or business manager at the Property
and any other persons performing functions substantially similar to those of a
business manager, including but not limited to assistant managers, leasing
directors, leasing agents, sales directors, sales agents, bookkeepers, and other
administrative and/or maintenance personnel performing work at the Property, and
on-site maintenance personnel, shall not be considered executive employees of
Manager.
(c)    Reimbursements. All reimbursable payments made by Manager hereunder shall
be reimbursed from funds deposited in an account established pursuant to
Section 5.2 of this Agreement, or, to the extent such funds are insufficient,
then directly by Owner to Manager. Manager shall not be obligated to make any
advance to or for the account of Owner nor shall Manager be obligated to incur
any liability or obligation for the account of Owner without assurance that the
necessary funds for the discharge thereof will be provided by Owner. In the
performance of its duties as agent and manager of the Property, Manager shall
act solely as an independent contractor of Owner. All debts and liabilities to
third persons incurred by Manager in the course of its operation and management
of the Property shall be the debts and liabilities of Owner only, and Manager
shall not be liable for any such debt or liabilities, except to the extent
Manager has exceeded its authority hereunder.
Section 3.2    Covenants Concerning Payment of Operating Expenses. Owner
covenants to pay all sums for reasonable operating expenses in excess of Gross
Collections required to operate the Property within five days after receipt of
written notice for payment thereof from Manager.
Section 3.3    Employment of Personnel. Manager shall use its diligent efforts
to investigate, hire, pay, supervise and discharge the personnel necessary to be
employed by it to properly maintain, operate and lease the Property, including
without limitation a property manager or business manager at the Property. Such
personnel shall in every instance be deemed agents or employees, as the case may
be, of Manager. Owner has no right of supervision or direction of agents or
employees of Manager whatsoever. All Owner directives shall be communicated to
Manager’s regional manager or vice president overseeing the Property. Manager
agrees to obtain and keep in effect fidelity insurance in an amount not less
than Five Hundred Thousand Dollars ($500,000) with respect to Manager and all
personnel of Manager who handle or who are responsible for handling Owner’s
monies. Manager may allow its employees who work at the Property and provide
services to the Property after normal business hours to reside at the Property
for reduced rents in consideration of their benefit to Owner and the Property,
provided such reduced rents are reflected in the Operating Budget and comply
with applicable laws and regulations.


4

--------------------------------------------------------------------------------




Section 3.4    Utility and Service Contracts. Manager shall, in its capacity as
manager pursuant to this Agreement, in Owners’ name and at Owner’s expense,
enter into contracts for water, electricity, gas, fuel, oil, telephone, vermin
extermination, trash removal, cable television, security protection, elevator,
collections and other services deemed by Manager to be necessary or advisable
for the operation of the Property. Manager shall also, in its capacity as
manager pursuant to this Agreement, at Owner’s expense, place orders for such
equipment, tools, appliances, materials, and supplies as are reasonable and
necessary to properly maintain the Property. Owner agrees to pay or reimburse
Manager for all expenses and liabilities incurred by reason of this Section
provided that such amounts are in accordance with the Operating Budget, are
approved by Owner or are otherwise incurred by Manager in Manager’s commercially
reasonable discretion (employing the standard of care set forth in Section 2.4)
for the necessary operation of the Property.
Section 3.5    Maintenance and Repair of Property. Manager shall use diligent
efforts to maintain, at Owner’s expense, the buildings, appurtenances and
grounds of the Property in good condition and repair, including interior and
exterior cleaning, painting and decorating, plumbing, carpentry and such other
normal maintenance and repair work as may be necessary or reasonably desirable
taking into consideration the amount allocated therefor in the Annual Business
Plan. With respect to any expenditure not contemplated by the Annual Business
Plan, Manager shall not incur any individual item of repair or replacement in
excess of Five Thousand Dollars ($5,000.00) unless authorized in writing by
Owner’s Representative; provided, however, that emergency repairs immediately
necessary for the preservation and safety of the Property or to avoid the
suspension of any service to the Property or danger of injury to persons or
damage to property may be made by Manager without the approval of Owner’s
Representative. Owner shall not establish standards of maintenance and repair
that violate or may violate any laws, rules, restrictions or regulations
applicable to Manager or the Property or that expose Manager to risk of
liability to tenants or other persons. Manager shall not be obligated by this
Section to perform any Major Capital Improvements.
Section 3.6    Supervision of Major Capital Improvements or Repairs. When
reasonably requested by Owner in writing or as set forth in an Annual Business
Plan, Manager, in its capacity as manager pursuant to this Agreement, or an
affiliate of Manager shall, at Owner’s expense, supervise the installation and
construction of all Major Capital Improvements to the Property where such work
constitutes other than normal maintenance and repair, for additional
compensation to be set forth in a separate agreement and with the scope of
responsibilities to be set forth therein. In such event, Manager may, in its
capacity as Manager pursuant to this Agreement, negotiate and enter into on
behalf of and in the name of Owner contracts with all necessary contractors,
subcontractors, materialmen, suppliers, architects and engineers, and compromise
and settle any dispute or claim arising therefrom; provided that Manager shall
act in good faith and in the best interest of Owner at all times and Owner shall
approve all contracts for such work. Manager will furnish or will cause to be
furnished all personnel necessary for proper supervision of the work and may
assign personnel located at the Property where such work is being performed to
such supervisory work (and such assignment shall not reduce or abate any other
fees or compensation owed to Manager under this Agreement). If Owner and Manager
or its affiliate fail to reach an agreement for Manager’s additional
compensation as provided in this Section 3.6, Owner may contract with a third
party to supervise installation or construction of Major Capital Improvements,
in which event Manager shall reasonably cooperate with such third party to
provide access to the Property. For the purposes of this Agreement, the term
“Major Capital Improvements” shall mean work having an estimated cost of $20,000
or more.


5

--------------------------------------------------------------------------------




Owner acknowledges that Manager, or an affiliate of Manager, may bid on any such
work, and that Manager, or an affiliate of Manager, may be selected to perform
part or all of the work; provided that if Manager desires to select itself, or
its affiliate to do any such work, it shall first notify Owner of the terms upon
which it, or its affiliate, proposes to contract for the work, and terms upon
which other independent contractors have offered to perform, and shall state the
reasons for preferring itself, or its affiliate, over independent contractors
and Owner shall have fifteen days to disapprove Manager, or its affiliate, and
to request performance by an independent contractor. Only Owner shall have the
power to compromise or settle any dispute or claim arising from work performed
by Manager, or its affiliate; and it is expressly understood that the selection
of Manager, or its affiliate, will not affect any fee or other compensation
payable to Manager hereunder.
Section 3.7    Insurance.
(a)    Owner Requirements. Owner agrees to maintain all forms of insurance
required by law or by any loan requirements for the Property and as otherwise
deemed by Owner to be reasonable and necessary to adequately protect Owner and
Manager, including but not limited to public liability insurance, boiler
insurance, fire and extended coverage insurance, and burglary and theft
insurance. All insurance coverage shall be placed with such companies, in such
amounts and with such beneficial interest appearing therein as shall be
reasonably acceptable to Owner. Public liability insurance shall be maintained
in such amounts as Owner determines as commercially reasonable or as otherwise
required by its lenders or investors, but in no case in an amount less than
$10,000,000 (including umbrella policies).
Owner agrees to timely provide evidence of required insurance to Manager, and
acknowledges that if evidence of insurance coverage is not timely furnished,
Manager may, but shall not be obligated to, obtain such coverage in its capacity
as manager pursuant to this Agreement, at Owner’s expense, in which event Owner
agrees to pay or reimburse Manager therefor. Manager shall be named an
additional insured on all Owner obtained insurance.
(b)    Manager Requirements.
(1)    Manager agrees to maintain, at its own expense, public liability
insurance on a so-called “occurrence” basis for at least $1,000,000 per
occurrence and $2,000,000 in the aggregate with $5,000,000 umbrella coverage,
and all other forms of insurance required by law and as otherwise deemed by
Owner and Manager to be reasonable and necessary to adequately protect Owner and
Manager, including but not limited to workers’ compensation insurance,
professional liability, employee practices, and fidelity insurance. Manager
agrees to timely provide evidence of required insurance to Owner.
(2)    Manager shall use its diligent efforts to investigate and make a written
report to the insurance company as to all accidents, claims for damage relating
to the ownership, operation and maintenance of the Property, any damage or
destruction to the Property and the estimated cost of repair thereof, and shall
prepare any and all reports for any insurance company in connection therewith.
All such reports shall be timely filed with the insurance company as required
under the terms of the insurance policy involved. With the prior written
approval of Owner, Manager is authorized to settle any and all claims against
insurance companies arising out of any policies, including the execution of
proofs of loss, the adjustment of losses, signing of receipts and collection of
monies (no approval by Owner shall be required for the settlement of claims of
$5,000 or less).


6

--------------------------------------------------------------------------------




(c)    Loss or Liability Claims. Owner and Manager mutually agree for the
benefit of each other to look only to the appropriate insurance coverages in
effect pursuant to this Agreement in the event any demand, claim, action,
damage, loss, liability or expense occurs as a result of injury to person or
damage to property, regardless whether any such demand, claim, action, damage,
loss, liability or expense is caused or contributed to, by or results from the
negligence of Owner or Manager or their respective subsidiaries, affiliates,
employees, directors, officers, agents or independent contractors and regardless
whether the injury to person or damage to property occurs in and about the
Property or elsewhere as a result of the performance of this Agreement. Except
for claims that are covered by the indemnity contained in Section 3.7(d) below,
Owner agrees that Owner’s insurance shall be primary without right of
subrogation against Manager with respect to all claims, actions, damage, loss or
liability in or about the Property. Nevertheless, in the event such insurance
proceeds are insufficient to satisfy (or such insurance does not cover) the
demand, claim, action, loss, liability or expense, Owner agrees, at its expense,
to indemnify and hold Manager and its subsidiaries, affiliates, officers,
directors, employees, agents and independent contractors harmless to the extent
of the excess liability except to the extent that such casualty was the direct
result of Manager’s gross negligence or willful misconduct. For purposes of this
Section 3.7(c), any deductible amount under any policy of insurance shall not be
deemed to be included as part of collectible insurance proceeds. Deductible
shall be paid by Owner unless Manager has been grossly negligent, in which case
Manager shall pay the deductible owed.
(d)    Indemnification. Notwithstanding anything contained in this Agreement to
the contrary, Owner shall defend, indemnify, and hold harmless Manager and its
subsidiaries, affiliates, officers, directors, employees, agents and independent
contractors from and against all claims, demands, or legal proceedings
(including expenses and reasonable attorney’s fees incurred in connection with
the defense of any such matter) (each a “Claim”) that are brought against
Manager arising out of the operation or management of the Project, except with
respect to claims arising out of Manager’s gross negligence or willful
misconduct. Manager shall defend, indemnify, and hold harmless Owner and its
subsidiaries, affiliates, officers, directors, employees, agents and independent
contractors from all Claims arising out of the gross negligence or willful
misconduct of Manager. The indemnification obligations under this Section 3.7(d)
shall survive termination of this Agreement. Notwithstanding anything to the
contrary in this Agreement, no indemnity obligation under this Agreement shall
include consequential or punitive damages and neither party shall have any
liability under this Agreement therefor.
(e)    Acts of Tenants and Third Parties. In no event other than gross
negligence shall Manager have any liability to Owner or others for any acts of
vandalism, trespass or criminal activity of any kind by tenants or third parties
on or with respect to the Property and Owner’s insurance shall be primary
insurance without right of subrogation against Manager regarding claims arising
out of or resulting from acts of vandalism, trespass or criminal activity.
Section 3.8    Collection of Monies. Manager shall use its diligent efforts to
collect all rents and other charges due from tenants, users of garage spaces,
carports, storage spaces (if any), commercial lessees (if any) and
concessionaires (if any) in respect of the Property and otherwise due Owner with
respect to the Property in the ordinary course of business, provided that
Manager does not guarantee the creditworthiness of any tenants, users, lessees
or concessionaires or collectability of accounts receivable from any of the
foregoing. Owner authorizes Manager, in its capacity as manager pursuant to this
Agreement, to request, demand, collect, receive and receipt for all such rent
and other charges and to institute legal proceedings, at Owner’s expense, for
the collection thereof and for the dispossession of tenants and other persons
from the Property or to cancel or terminate any lease, license or concession
agreement for breach or default thereunder, and such expense may include the
engaging of legal counsel for any such matter. All monies collected by Manager
shall be deposited in the separate bank account referred to in Section 5.2
herein.


7

--------------------------------------------------------------------------------




Section 3.9    Manager Disbursements.
(a)    Manager’s Compensation and Reimbursements. From Gross Collections,
Manager shall be authorized to retain and pay (1) the then-due Management Fee
and Pass-Through Expenses, (2) all sales or other taxes (other than income) that
Manager is obligated, presently or in the future, to collect and pay to the
State or any other governmental authority with respect to the Property or
employees at the Property, (3) the amounts reimbursable to Manager under this
Agreement, (4) the amount of all real estate taxes and other impositions levied
by appropriate authorities with respect to the Property which, if not escrowed
with any mortgagee, shall be paid upon specific written direction of Owner
before interest begins to accrue thereon; and (5) amounts otherwise due and
payable as operating expenses of the Property authorized to be incurred under
the terms of this Agreement.
(b)    Debt Service. The provisions of this Section 3.9 regarding disbursements
shall include the payment of debt service related to any mortgages of the
Property, unless otherwise instructed in writing by Owner.
(c)    Third Parties. All costs, expenses, debts and liabilities owed to third
persons that are incurred by Manager pursuant to the terms of this Agreement and
in the course of managing, leasing and operating the Property shall be the
responsibility of Owner and not Manager. Owner agrees to provide sufficient
working capital funds to Manager so that all amounts due and owing may be
promptly paid by Manager. Manager is not obligated to advance any funds. If at
any time there is not sufficient cash in the account available to Manager
pursuant to Section 5.2 with which to promptly pay the bills due and owing,
Manager will request that the necessary additional funds be deposited by Owner
in an amount sufficient to meet the shortfall. Owner will deposit the additional
funds requested by Manager within five days.
(d)    Other Provisions. The provisions of this Section 3.9 regarding
reimbursements to Manager shall not limit Manager’s rights under any other
provision of this Agreement.
Section 3.10    Use and Maintenance of Premises. Manager agrees that it will not
knowingly permit the use of the Property for any purpose that might void any
insurance policy held by Owner or that might render any loss thereunder
uncollectible, or that would be in violation of Governmental Requirements or any
covenant or restriction of any lease of the Property. Manager shall use its good
faith efforts to secure substantial compliance by the tenants with the terms and
conditions of their respective leases. All costs of correcting or complying
with, and all fines payable in connection with, all orders or violations
affecting the Property placed thereon by any governmental authority, Board of
Fire Underwriters or other similar body shall be at the cost and expense of
Owner.


8

--------------------------------------------------------------------------------




Section 3.11    Annual Business Plan.
(a)    Submission. No later than 60 days prior to the end of each Fiscal Year
during the term of this Agreement, or such earlier date as reasonably requested
by Owner, its lenders or investors, Manager shall prepare and submit to Owner
for Owner’s approval, an Annual Business Plan for the promotion, leasing,
operations, repair and maintenance of the Property for the succeeding Fiscal
Year during which this Agreement is to remain in effect (the “Annual Business
Plan”). The Annual Business Plan shall consist of a budget of (i) projected
income and expenses for the Property for such Fiscal Year (the “Operating
Budget”) and (ii) projected capital improvements for the Property for such
Fiscal Year (the “Capital Budget”). Owner hereby acknowledges receipt of the
Annual Business Plan for 2017 and agrees that such Annual Business Plan shall be
in effect for a period of 20 days following the date hereof, during which 20
days Owner shall review said Annual Business Plan and Owner and Manager shall
follow the process for approval set forth in subsections (b) and (c) below.
(b)    Approval. Manager shall meet with Owner to discuss the proposed Annual
Business Plan and Owner shall approve the proposed Annual Business Plan or
request in writing specific revisions within 20 days of its submission to Owner,
or as soon thereafter as commercially practicable. To be effective, any notice
that disapproves or requests revisions to a proposed Annual Business Plan must
contain specific objections in reasonable detail to individual line items. If
Owner fails to provide an effective notice disapproving or requesting revisions
to a proposed Annual Business Plan within such 20‑day period, the proposed
Annual Business Plan shall be deemed to be approved. If Owner provides an
effective notice disapproving or requesting revisions to a proposed Annual
Business Plan within such 20‑day period, Manager and Owner shall promptly meet
and work in good faith to revise the proposed Annual Business Plan in a manner
that is reasonably satisfactory to the parties. Owner acknowledges that the
Operating Budget is intended only to be a reasonable estimate of the income and
expenses of the Property for the ensuing Fiscal Year. Manager shall not be
deemed to have made any guarantee, warranty or representation whatsoever in
connection with the Operating Budget or the Capital Budget.
(c)    Revision. Manager may revise the Operating Budget and/or Capital Budget
from time to time, as necessary, to reflect any unpredicted significant changes,
variables or events or to include significant additional, unanticipated items of
revenue and expense, in Manager’s commercially reasonable discretion employing
the standard of care set forth in Section 2.4. Any such revision shall be
submitted to Owner for approval, which approval shall not be unreasonably
withheld, conditioned or delayed to the extent relating to items necessary to
continue to operate the Property in substantially the same manner as previously
operated.
(d)    Implementation. Manager agrees to use diligence and reasonable efforts to
ensure that the actual costs of maintaining and operating the Property shall not
exceed the Operating Budget either in total or in any one accounting category.
Any expense causing or likely to cause a variance of greater than ten percent
(10%) or $10,000, whichever is greater, in any one accounting category for the
current month cumulative year-to-date total shall be promptly explained to Owner
by Manager in the next cash flow statement submitted by Manager to Owner.


9

--------------------------------------------------------------------------------




Section 3.12    Records, Reporting. Manager shall maintain at the regular
business office of Manager or at such other address as Manager shall advise
Owner in writing, separate books and journals and orderly files, containing
rental records, insurance policies, leases, correspondence, receipts, bills and
vouchers, and all other documents and papers pertaining directly to the Property
and the operation thereof. All corporate statements, receipts, invoices, checks,
leases, contracts, worksheets, financial statements, books and records, and all
other instruments and documents relating to or arising from the operation or
management of the Property shall be and remain the property of Owner and the
Owner shall have the right to inspect such records at any reasonable time upon
prior notice; Manager shall have the right to request and maintain copies of all
such records, at Manager’s cost and expense, at all times during the term of
this Agreement and for a reasonable time thereafter not to exceed three years.
All on-site records, including leases, rent rolls, and other related documents
shall remain at the Property as the property of Owner.
Section 3.13    Financial Reports.
(a)    Monthly Reports. On or before the 20th day of each month during the term
of this Agreement, Manager shall deliver or cause to be delivered to Owner’s
Representative the following (on a cash or accrual basis, as then customarily
maintained by Manager) for the preceding calendar month:
(1)    Income statement (monthly budgeted and actual)
(2)    Balance sheet
(3)    Tenant account receivable (which may be via a rent roll)
(4)    Other accounts payable aged invoice report
(5)    General ledger detail report and trial balance
(6)    Rent roll (including security deposits and prepaid rents)
(b)    Annual Reports. Within 45 days after the end of each Fiscal Year, Manager
shall deliver to Owner’s Representative a statement of cash flow showing the
results of operations for the Fiscal Year or portion thereof during which the
provisions of this Agreement were in effect. Manager shall reasonably cooperate
with Owner’s auditors to provide such records as may be necessary for Owner’s
auditors to complete audited financial statements and tax returns each Fiscal
Year.
(c)    Employee Files. Manager shall execute and file punctually when due all
forms, reports and returns required by law relating to the employment of
personnel.
(d)    Other. All notices from any mortgagee claiming any default in any
mortgage on the Property, and any other notice from any mortgagee not of a
routine nature, received by Manager shall be promptly delivered by Manager to
Owner’s Representative.


10

--------------------------------------------------------------------------------




Section 3.14    Compliance with Governmental Requirements. Owner acknowledges
that Manager does not hold itself out to be an expert or consultant with respect
to, or represent that the Property currently complies with, applicable
ordinances, regulations, rules, statutes, or laws of governmental entities
having jurisdiction over the Property or the requirements of the Board of Fire
Underwriters or other similar bodies (collectively, “Governmental
Requirements”). Manager shall take such action as may be reasonably necessary to
comply with any Governmental Requirements applicable to Manager, including the
collection and payment of all sales and other taxes (other than income taxes)
that may be assessed or charged by the State or any governmental entities in
connection with Manager’s compensation hereunder. If Manager discovers that the
Property does not comply with any Governmental Requirements, Manager shall
promptly notify Owner and shall take such action as may be reasonably necessary
to bring the Property into compliance with such Governmental Requirements,
subject to the limitation contained in Section 3.5 of this Agreement regarding
the making of alterations and repairs. Manager, however, shall not take any such
action as long as Owner is contesting or has affirmed its intention to contest
and promptly institute proceedings contesting any such order or requirement. If,
however, failure to comply promptly with any such order or requirement would or
might expose Manager to civil or criminal liability, Manager shall have the
right, but not the obligation, to cause the same to be complied with and Owner
agrees to indemnify and hold Manager harmless for taking such actions and to
promptly reimburse Manager for expenses incurred thereby. Manager shall
promptly, and in no event later than 72 hours from the time of receipt, notify
Owner’s Representative in writing of all such orders or notices. Manager shall
not be liable for any effort or judgment or for any mistake of fact or of law,
or for anything that it may do or refrain from doing, except in cases of willful
misconduct or gross negligence of Manager.
Section 3.15    Subcontracting with a Third-Party Property Manager. Manager may,
upon thirty (30) days’ prior written notice to Owner, enter into a subcontract
with a third-party property manager to perform Manager’s services hereunder.
Manager is responsible for supervising and compensating any such third-party
property manager
ARTICLE 4
MANAGER’S COMPENSATION, TERM


Section 4.1    Fees Paid to Manager. Commencing on the date hereof, Owner shall
pay to Manager a fee (the “Management Fee”), payable monthly in arrears, in an
amount equal to Two and Seventy Five One Hundredths percent (2.75%) of Gross
Collections for such month. The Management Fee shall not be subject to off-sets
or charges unless agreed upon by the parties in writing. Pass-Through Amounts
shall be paid monthly by Owner in arrears.
In addition, Owner will pay Manager an incentive fee as set forth on Exhibit C.


Alternatively, if Owner contracts or Manager subcontracts with a third-party
property manager pursuant to Section 3.15 hereof, Owner agrees to pay to Manager
an oversight fee (the “Oversight Fee”), payable monthly in arrears, in an amount
equal to one percent (1.0%) of Gross Collections for such month. In no event
will Owner pay Manager both a Management Fee and an Oversight Fee with respect
to a Property.
Section 4.2    Term. This Agreement shall commence on the Effective Date, and
shall thereafter continue for a period of one (1) year from the Effective Date,
unless otherwise terminated as provided herein. Thereafter, this Agreement shall
be automatically renewed on a month-to-month basis.


11

--------------------------------------------------------------------------------




Section 4.3    Termination Rights. After expiration of the initial one-year
term, this Agreement may be terminated by either party without cause upon 60
days’ prior written notice to the other party. Notwithstanding the foregoing
sentence; upon any termination by Owner without cause under this Section 4.3,
Owner shall pay to Manager a fee (the “Termination Fee”) equal to three (3)
months of the Management Fee calculated on the average Gross Collections for the
three (3) calendar months preceding the date of such termination. If Owner or
Manager shall materially breach its obligations hereunder, and such breach
remains uncured for a period of 30 days after written notification of such
breach, the party not in breach hereunder may terminate this Agreement by giving
30 days’ written notice of such termination to the other party without payment
of the Termination Fee. Notwithstanding anything that may be contained herein to
the contrary, Owner may terminate this Agreement without payment of the
Termination Fee at any time by giving Manager thirty (30) days’ written notice
thereof upon a determination of gross negligence, willful misconduct or bad acts
of Manager or any of its employees at or serving the Property. Any notice given
pursuant to this Article 4, shall be sent by certified mail.
Section 4.4    Duties on Termination. Upon any termination of this Agreement,
Manager shall be entitled to receive the Management Fee, Pass-Through Amounts,
reimbursements and other amounts payable to Manager through the date of
termination, plus, if applicable, the Termination Fee. Within 30 days after any
termination, Manager shall deliver to Owner’s Representative: (i) the reports
required by Section 3.13(a) for any period not covered by such a report at time
of termination, (ii) as required by Section 3.13(b), the statement of cash flow
for the Fiscal Year or portion thereof ending on the date of termination, (iii)
a bank account reconciliation and a list of accounts receivable and payable, and
(iv) all of the cash and bank accounts of the Property (except monies needed for
unpaid obligations incurred during the term of this Agreement), including,
without limitation, the Security Deposit Account. Promptly after any
termination, Manager shall deliver to Owner’s Representative: (x) all copies of
all books and records kept for the Property (it being understood and agreed that
if Manager desires to retain records of the Property, Manager must reproduce
them at its own expense; provided however that Owner shall permit Manager access
thereto for a period of three years following termination), (y) all keys to the
Property, and (z) all items of personal property owned by Owner and in Manager’s
possession. Any and all income and invoices for services incurred prior to such
termination actually received by Manager after the items required in this
Section 4.4 have been delivered by Manager shall be sent directly to Owner, and
Manager shall have no further responsibility or liability in connection
therewith or any duty to update any such reports.


12

--------------------------------------------------------------------------------




ARTICLE 5
PROCEDURES FOR HANDLING RECEIPTS AND OPERATING CAPITAL


Section 5.1    Security Deposits. Manager shall collect, deposit, hold, disburse
and pay security deposits as required by applicable State law and all other
applicable laws, and in accordance with the terms of each tenant’s lease. The
amount of each security deposit will be specified in the tenant’s lease.
Security deposits shall be deposited into a separate non-interest-bearing
account unless otherwise required by law (the “Security Deposit Account”) at a
Depository selected by Manager and approved by Owner. The Security Deposit
Account shall be established in the name of Manager for the benefit of Borrower
and held separate from all other Manager’s funds and accounts, unless Owner
informs Manager, in writing that it intends to hold the Security Deposit
Account. If such account is held by Manager, only representatives of Manager
will be signatories to this account. To the extent possible, the Security
Deposit Account shall be fully insured by the Federal Deposit Insurance
Corporation (FDIC). Owner agrees to indemnify and hold harmless Manager, and
Manager’s representatives, officers, directors and employees for any loss or
liability with respect to any use by Owner of the tenant security deposits that
is inconsistent with the terms of tenant leases and applicable laws.
Section 5.2    Separation of Owner’s Monies. Manager shall deliver all collected
rents, charges and other amounts received by it in connection with the
management and operation of the Property (except for tenants’ security deposits,
which will be handled as specified in Section 5.1) to a Depository selected by
Manager and approved by Owner.
Section 5.3    Depository Accounts. Owner and Manager agree that Manager shall
have no liability for loss of funds of Owner contained in the bank accounts for
the Property maintained by Owner or Manager pursuant to this Agreement due to
insolvency of the bank or financial institution in which its accounts are kept,
whether or not the amounts in such accounts exceed the maximum amount of federal
or other deposit insurance applicable with respect to the financial institution
in question.
Section 5.4    Working Capital. In addition to the funds derived from the
operation of the Property, Owner shall furnish and maintain in the operating
accounts of the Property such other funds as may be necessary to discharge
financial commitments required to efficiently operate the Property, to meet all
of Owner’s obligations under Section 3.1 and to otherwise satisfy and discharge,
before delinquency, all accounts payable. Manager shall have no responsibility
or obligation with respect to the furnishing of any such funds. Nevertheless,
Manager shall, in its capacity as manager pursuant to this Agreement, have the
right, but not the obligation, to advance funds or contribute property to
satisfy obligations of Owner in connection with this Agreement and the Property.
Manager shall keep appropriate records to document all reimbursable expenses
paid by Manager, which records shall be made available for inspection by Owner
or its agents on request. Owner agrees to reimburse Manager upon demand for
money paid or property contributed in connection with the Property under this
Agreement.


13

--------------------------------------------------------------------------------




Section 5.5    Authorized Signatures. Any persons from time to time designated
by Manager shall be authorized signatories on all bank accounts established by
Manager pursuant to this Agreement and shall have authority to make
disbursements pursuant to the terms of this Agreement from such accounts. Funds
may be withdrawn from all bank accounts established by Manager, in accordance
with this Article 5, only upon the signature of an individual who has been
granted that authority by Manager and funds may not be withdrawn from such
accounts by Owner unless Manager is in default hereunder.
ARTICLE 6
MISCELLANEOUS


Section 6.1    Assignment. Upon 30 days’ written notification, Owner may assign
its rights and obligations to any successor in title to the Property and upon
such assignment shall be relieved of all liability accruing after the effective
date of such assignment. This Agreement may not be assigned or, except as
provided herein, delegated by Manager without the prior written consent of
Owner, which Owner may withhold in its sole discretion. Any unauthorized
assignment of this Agreement shall be null and void ab initio, and shall not in
any event release the purported assignor from any liabilities hereunder.
Section 6.2    Notices. All notices required or permitted by this Agreement
shall be in writing and shall be sent by reputable hand delivery or overnight
delivery, addressed in the case of Owner to c/o Steadfast Apartment REIT III
Operating Partnership, L.P., 18100 Von Karman Avenue, Suite 500, Irvine, CA
92612, Attention: Ella Neyland, President, with a copy to the Asset Manager; and
in the case of Manager to Steadfast Management Company, Inc., 18100 Von Karman
Avenue, Suite 500, Irvine, CA 92612, Attention: Christine Schoellhorn, Executive
Vice President, with a copy to General Counsel, or to such other address as
shall, from time to time, have been designated by written notice by either party
given to the other party as herein provided.
Section 6.3    Entire Agreement. This Agreement shall constitute the entire
agreement between the parties hereto and no modification hereof shall be
effective unless in writing executed by the parties hereto.
Section 6.4    No Partnership. Nothing contained in this Agreement shall
constitute or be construed to be or create a partnership or joint venture
between Owner, its successors or assigns, on the one part, and Manager, its
successors and assigns, on the other part.
Section 6.5    No Third Party Beneficiary. Neither this Agreement nor any part
hereof nor any service relationship shall inure to the benefit of any third
party, to any trustee in bankruptcy, to any assignee for the benefit of
creditors, to any receiver by reason of insolvency, to any other fiduciary or
officer representing a bankrupt or insolvent estate of either party, or to the
creditors or claimants of such an estate. Without limiting the generality of the
foregoing sentence, it is specifically understood and agreed that such
insolvency or bankruptcy of either party hereto shall, at the option of the
other party, void all rights of such insolvent or bankrupt party hereunder (or
so many of such rights as the other party shall elect to void).
Section 6.6    Severability. If any one or more of the provisions of this
Agreement, or the applicability of any such provision to a specific situation,
shall be held invalid or unenforceable, such provision should be modified to the
minimum extent necessary to make it or its application valid and enforceable,
and the validity and enforceability of all other provisions of this Agreement
and all other applications of such provisions shall not be affected thereby.


14

--------------------------------------------------------------------------------




Section 6.7    Captions, Plural Terms. Unless the context clearly requires
otherwise, the singular number herein shall include the plural, the plural
number shall include the singular and any gender shall include all genders.
Titles and captions herein shall not affect the construction of this Agreement.
Section 6.8    Attorneys’ Fees. Should either party employ an attorney to
enforce any of the provisions of this Agreement, or to recover damages for
breach of this Agreement, the non-prevailing party in any action agrees to pay
to the prevailing party all reasonable costs, damages and expenses, including
reasonable attorneys’ fees, expended or incurred by the prevailing party in
connection therewith. The term “prevailing party” shall mean a party who
substantially obtains or defeats the relief sought, whether by compromise,
settlement, judgment or abandonment by the other party of its claim or defense.
Section 6.9    Signs. Manager shall have the right to place signs on the
Property in accordance with applicable Governmental Requirements stating that
Manager is the manager and leasing agent for the Property.
Section 6.10    Survival of Indemnities. The indemnification obligations of the
parties to this Agreement shall survive the termination of this Agreement to the
extent of any claim or cause of action based on an event occurring prior to the
date of termination.
Section 6.11    Governing Law. This Agreement shall be construed under and in
accordance with the laws of the State and is fully performable with respect to
the Property in the county in which the Property is located.
Section 6.12    Competitive Properties. Manager may, individually or with
others, engage or possess an interest in any other project or venture of every
nature and description, including but not limited to, the ownership, financing,
leasing, operation, management, brokerage and sale of real estate projects
including apartment projects other than the Property, whether or not such other
venture or projects are competitive with the Property, and Owner shall not have
any claim as to such project or venture or to the income or profits derived
therefrom.
Section 6.13    Set Off. Without prejudice to Manager’s right to terminate this
Agreement in accordance with the terms of this Agreement, Manager may at any
time and without notice to Owner, set off or transfer any sums held by Manager
for or on behalf of Owner in the accounts (other than the Security Deposit
Account) maintained pursuant to this Agreement in or towards satisfaction of any
of Owner’s liabilities to Manager in respect of any sums due to Manager under
this Agreement.
Section 6.15    Arbitration. Any dispute between Owner and Manager as to the
interpretation of this Agreement or the rights and obligations of any party
hereto shall be resolved through binding arbitration held in the county in which
the Property is located. The parties shall mutually select one person, who has
at least five years of property management experience, to act as the arbitrator
for resolution of the dispute and, in the event the parties cannot agree on said
arbitrator, then it shall be appointed by the nearest office of the American
Arbitration Association (“AAA”). The arbitrator may use the rules of the AAA for
commercial arbitration, but is encouraged to adopt the rules the arbitrator
deems appropriate to accomplish the arbitration in the quickest and least
expensive manner possible. The parties shall equally share all initial costs of
arbitration. The prevailing party shall be entitled to reimbursement of
reasonable attorneys' fees and costs as determined by the arbitrator. All
decisions of the arbitrator shall be final, binding and conclusive on all
parties.


15

--------------------------------------------------------------------------------




Section 6.16    Counterparts; Facsimiles.
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original. Electronic, photocopy and facsimile copies of
signatures may be used in place and stead of original signatures with the same
force and effect as originals.


[Signatures appear on following page.]




16

--------------------------------------------------------------------------------




This Agreement is hereby executed by duly authorized representatives of the
parties hereto as of the Effective Date.


OWNER:
 
STAR III BELMAR, LLC, a Delaware limited liability company
 
 
 
 
 
 
 
 
By:
Steadfast Apartment Advisor III, LLC, a Delaware
 
 
 
limited liability company, its Manager
 
 
 
 
 
 
 
 
 
By: /s/ Kevin J. Keating_______
 
 
 
Name: Kevin J. Keating
 
 
 
Title: Treasurer







MANAGER:
 
STEADFAST MANAGEMENT COMPANY, INC.,
 
 
a California corporation
 
 
 
 
 
 
 
By: /s/ Ana Marie del Rio_______
 
 
Name: Ana Marie del Rio
 
 
Title: Vice President







17

--------------------------------------------------------------------------------






EXHIBIT A
ESTIMATED PASS-THROUGH AMOUNTS
Training/Continuing Education
$25.00 p.u.p.y.
 
 
Benefits Administration
3.0% of total employee costs
 
 
Technology Fee
$50.00 p.m.
 
 
IT Licenses/Software
At cost and expense
 
 
Marketing Fee
$5.00 p.u.p.y.



To the extent applicable (at actual cost):
•
Property level employee motivational events, if requested by Owner

•
Management information system support and maintenance for onsite hardware and
software

•
Portal products, site-specific marketing and Yardi annual licensing fees

•
Fees to any governmental authority or lender, including compliance related fees





18

--------------------------------------------------------------------------------




EXHIBIT B
THE PROPERTY
Belmar Villas is located at 700 South Reed Court, Lakewood, CO, in the County of
Jefferson, and described as follows:


The Property is comprised of 1-bed, 2-bed, and 3-bed units with 318 units. Site
amenities include designer clubhouse, internet café/business center, two
swimming pools with spas, gas BBQ grills and fire pits, state of the art fitness
center, basketball court and playground. It is situated on 17.5 acres
approximately and was built in 1974.






19

--------------------------------------------------------------------------------






EXHIBIT C


INCENTIVE FEE


Manager shall receive a management incentive fee equal to one percent (1.0%) of
Gross Collections (the “Incentive Fee”) based on the following two performance
metrics, each weighted at 50%:


1.     Effective Rental Income (“ERI”). ERI is equivalent to net rental income
and is driven by rental rate increases and takes into consideration all rent
losses. The Incentive Fee is
calculated and paid $0.20 on every ERI dollar in excess of the Operating Budget,
not to exceed the 0.5% maximum incentive fee payout.


2.     Controllable Net Operating Income (“CNOI”). CNOI is equal to net
operating income, excluding taxes and insurance. The Incentive Fee is calculated
and paid $0.20 on every dollar saved relative to the Operating Budget, not to
exceed the 0.5% maximum incentive fee payout.


The Incentive Fee will be paid annually, if earned, after a year-end review of
financial statements (certified in January and paid in February).




20